Case 19-15607-amc        Doc 148    Filed 06/30/21 Entered 06/30/21 15:50:27            Desc Main
                                   Document      Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                Philadelphia Division


  IN RE:
  TANIKA S DAVIS                                         Case No. 19-15607-amc
                                                         Chapter 13
  Wells Fargo Bank, N.A.,
         Movant

  vs.

  TANIKA S DAVIS,
       Debtor




        RESPONSE TO MOTION TO MOTION FOR RECONSIDERATION

        COMES NOW, Rushmore Loan Management Services, LLC the new servicer of
 Debtor’s loan, (herein, “Respondent”) by and through undersigned counsel, and hereby
 responds to the Motion for Reconsideration [Doc. 142] filed on May 13, 2021 and in
 support thereof, shows unto the Court as follows:

        1.      Admitted.

        2.      Admitted.

        3.      Admitted.

        4.      Admitted.

        5.      Admitted.

        6.      Admitted.

         7.       Denied. By way of further answer, the debtor was delinquent on her
 mortgage payments to Respondent and the predecessor Wells Fargo Bank, N.A. which is
 the reason why the Notice of Default and the Certification of Default were both filed.
 Strict proof to the contrary is demanded at trial.

         8.      Denied. By way of further answer, the current post-petition delinquency consists
 of missing payments for 12/01/2020 – 07/01/2021 @ $1,212.06 each = $9,696.48. In addition,
 there are attorney fees of $500.00 for the Motion for Reconsideration that also needs to be cured
Case 19-15607-amc       Doc 148    Filed 06/30/21 Entered 06/30/21 15:50:27         Desc Main
                                  Document      Page 2 of 4




          9.    Denied. By way of further answer, the debtor has not provided any proof
 that they can cure the outstanding arrears owed to Respondent. Strict proof is demanded
 at trial


         WHEREFORE, Respondent respectfully requests that a hearing be held in regard
 to this matter and for any other relief the Court deems just and proper.

        This the 30th day of June 2021

                                            /s/ Andrew Spivack
                                            Andrew Spivack (Bar No. 84439)
                                            Attorney for Creditor
                                            BROCK & SCOTT, PLLC
                                            302 Fellowship Road, Suite 130
                                            Mount Laurel, NJ 08054
                                            Telephone: 844-856-6646 x3017
                                            Facsimile: 704-369-0760
                                            E-Mail: PABKR@brockandscott.com
Case 19-15607-amc       Doc 148     Filed 06/30/21 Entered 06/30/21 15:50:27           Desc Main
                                   Document      Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                Philadelphia Division


  IN RE:
  TANIKA S DAVIS                                        Case No. 19-15607-amc
                                                        Chapter 13
  Wells Fargo Bank, N.A.,
         Movant

  vs.

  TANIKA S DAVIS,
       Debtor



                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and exact copy of the foregoing Response to
 Motion for Reconsideration has been electronically served or mailed, postage prepaid on June 30,
 2021 to the following:

 TANIKA S DAVIS
 8012 OGONTZ AVE
 PHILADELPHIA, PA 19150

 Demetrius J. Parrish, Attorney for Debtor
 7715 Crittenden Street, #360
 Philadelphia, PA 19118

 Scott F. Waterman, Bankruptcy Trustee
 Chapter 13 Trustee
 2901 St. Lawrence Ave, Suite 100
 Reading, PA 19606
Case 19-15607-amc       Doc 148       Filed 06/30/21 Entered 06/30/21 15:50:27   Desc Main
                                     Document      Page 4 of 4



 United States Trustee, US Trustee
 200 Chestnut Street
 Suite 502
 Philadelphia, PA 19106


                                             /s/ Andrew Spivack
                                             Andrew Spivack (Bar No. 84439)
                                             Attorney for Creditor
                                             BROCK & SCOTT, PLLC
                                             302 Fellowship Road, Suite 130
                                             Mount Laurel, NJ 08054
                                             Telephone: 844-856-6646 x3017
                                             Facsimile: 704-369-0760
                                             E-Mail: PABKR@brockandscott.com
